Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on 16/495415 application originally filed September 19, 2019.
Amended claims 1-10, field September 19, 2019, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2017/002969 A1) hereinafter cited under English Translation “Ishikawa” in view of Utaka (WO 2016/043334 A1) hereinafter cited under English Translation.
Regarding Claim 1
	Ishikawa discloses on page 3 paragraph 9, the lubricating oil composition and the friction reducing method for an internal combustion engine are excellent in the friction reducing effect and can improve fuel efficiency.  In addition, the method for producing a lubricating oil composition can produce a lubricating oil composition that has an excellent friction reducing effect and good fuel economy.
	Ishikawa discloses on page 3 paragraph 10, the lubricating oil composition comprises a base oil (A).
	Ishikawa discloses on page 9 paragraph 3, the lubricating oil composition of this embodiment preferably contains (D) a viscosity index improver in order to further improve fuel economy.  Ishikawa further discloses on page 9 paragraphs 3-15: as the viscosity index improver 
	Ishikawa discloses on page 8 paragraph 2, the 80 ° C kinematic viscosity is preferably 5 to 9 mm2 /s.
	Ishikawa discloses on page 8 paragraph 3, the 80°C HTHS viscosity is preferably 3.7 to 4.6 mPa · s, from the viewpoint of fuel economy. 
	It is to be noted, Ishikawa does not indicate that the value of V80 (kinematic viscosity at 80°C) / T80 (oil film thickness), as specified in claim 1 of the present application, is less than 0.105.
However, in view of Utaka (see page 5 paragraph 7) that "as the proportion of the comb shaped polymer increases, the SSI value decreases", the matter that a viscosity index improving agent used in examples in the present application is a comb-shaped polymer and has a SSI of 0.9, and the matter wherein the viscosity index improving agent disclosed in Ishikawa has a SSI of 0.9, as mentioned above, it is surmised that the proportion of the comb-shaped polymer in 
Furthermore, the description (paragraph [0051]) of the present application indicates that "because shear stability is low for a comb-shaped polymer in which the main chain is relatively long compared to a side chain, the ratio [V80/T80] tends to increase in cases where such a comb-shaped polymer is used.  That is, as the content of the constituent unit (Xl) derived from the macromonomer (xl) of the comb-shaped polymer (Bl) increases and as the molecular weight of the macromonomer (xl) increases, it is easy to adjust the ratio [V80/T80] to a smaller value".
In view of these statements also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the lubricating oil composition disclosed in Ishikawa, through the teachings of Utaka, contains a viscosity index improving agent that is surmised to have a comb-shaped polymer content similar to that of the viscosity index improving agent used in examples in the present application, as mentioned above, and there is therefore a high probability that the value of V80 (kinematic viscosity at 80°C) / T80 (oil film thickness) will be less than 0.105, in the same way as in examples in the present application.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 2
	Ishikawa discloses on page 4 paragraph 5, depending upon the type of base oil, the kinematic viscosity at 100°C is 2.5-3.0 mm2 /s.
Regarding Claims 3-7

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 8
	Ishikawa discloses on page 9 paragraph 14, the base oil has a viscosity index of 105 and a Cp of 80 or more (see page 4 paragraph 5).
Regarding Claim 9
	Ishikawa discloses on page 8 paragraph 4, the 80°C HTHS viscosity is preferably 3.7 to 4.6 mPa · s, from the viewpoint of fuel economy. 

	Ishikawa discloses on page 10 paragraph 6, although the use of the lubricating oil composition of the present embodiment is not particularly limited, it can be suitably used for various internal combustion engines such as four-wheeled vehicles and two-wheeled vehicles. Examples of the internal combustion engine include a gasoline engine, a diesel engine, an engine using dimethyl ether as a fuel, a gas engine, and the like.  Regarding the composition claims, the phrase “for an automobile engine equipped with at least one of a hybrid mechanism and an idling stop mechanism” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Applicants note that Claim 1 is herein amended to include Requirement (III) a high-temperature high-shear viscosity (HTHS viscosity) at 80°C of the lubricating oil composition is from 4.7 to 7.6 mPa-s.  In contrast, in [0069] Ishikawa describes that "HTHS viscosity at 80°C is preferably 3.7 to 4.6 mPa s". The 80°C HTHS viscosity is preferably 3.7 to 4.6 mPa/s , and nor preferably 4.0 to 4.3 mPa Nowhere does Ishikawa disclose or suggest Requirement (III) of Claim 1 as amended herein.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Ishikawa specifically teaches on page 8 paragraph 4, the 80°C HTHS viscosity is preferably 3.7 to 4.6 mPa · s, from the viewpoint of fuel economy.  Therefore, Ishikawa modified by Utaka discloses the presently claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771